Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 1 of 14




                 EXHIBIT R
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 2 of 14
                   January 4, 2021 | 4:01 pm                                       COVID-19 is still spreading, even as the vaccine is here.
                                                                                                                                                                GET THE FACTS 
                   COVID-19 Updates                                                Wear a mask, social distance and stay up to date on New
                                                                                   York State's vaccination program.



                                                          Services             News              Government                  Local                                 
                                                                                                                                                                   Search         


              GOVERNOR
              GOVERNORANDREW
                       HOME                                     
              M. CUOMO




               PRESSROOM                                        

             DECEMBER 16, 2020          Albany, NY


             Video,
             SCHEDULE Audio, Photos
                                   & Rush Transcript:
             Governor       Cuomo Updates New Yorkers on
             EXECUTIVE ORDERS

             State's Progress During COVID-19 Pandemic
               PRIORITIES                                       

               CORONAVIRUS                    MEDIA


               LEGISLATION                                      



               ABOUT                                            
                                                                                                                                                        SHARE     


               CONTACT                                          




                                6,097 Patient Hospitalizations Statewide
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 3 of 14
                                1,098 Patients in the ICU; 611 Intubated

                                Statewide Positivity Rate is 6.21%

                                95 COVID-19 Deaths in New York State Yesterday

                                Governor Cuomo: "Where is New York overall? Compared to the rest of the nation, we
                                are doing very, very well. We're still lower than anyone besides Maine, Hawaii,
                                Vermont, which is extraordinary. Remember, this is an international phenomenon, it's a
                                national phenomenon, that tide goes up. We're a boat on the tide. Somehow, we have
                                resisted the surge of the tide and we're doing better than almost any state in the nation.
                                God bless New Yorkers, I believe in New Yorkers, and that's what that is."

                                Cuomo: "What's happening now is, as the vaccinations go up, COVID will come down.
                                It's a foot race and it's a foot race over a 6-to-9-month period. We have to get the
                                vaccination out as soon as we can. That will start to bring the COVID rate down, but it's
                                just a question of logistics and supply and making it happen. Making it happen is hard.
                                The priorities are we have to have a public education campaign because, as I've said
                                before, we have to hit 75 to 85 percent of the population has to take the vaccine to hit
                                what they call herd immunity. Right now, we have 50 percent of the population who says
                                they won't take it. You cannot get to 75 percent without the number 50 so we need a real
                                public education campaign. We have to make sure it's fair. We have to reach out to the
                                communities who have paid the highest price: the Black community, Latino community,
                                poor community. We have to expedite the distribution and administration and that is just
                                9,000 logistical pieces that have to work. That's trains, planes, automobiles - everything
                                working. It's the most ambitious governmental operation that has been undertaken,
                                period. We have been planning for it and now we're implementing."

                                              Earlier today, Governor Andrew M. Cuomo updated New Yorkers on the state's progress during
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 4 of 14
                                              the ongoing COVID-19 pandemic.

                                              VIDEO of the Governor's remarks is available on YouTube here and in TV quality (h.264, mp4)
                                              format here.

                                              AUDIO of today's remarks is available here.

                                              PHOTOS are available on the Governor's Flickr page.

                                              A rush transcript of the Governor's remarks is available below:

                                              Good morning. From my far right, Mr. Larry Schwartz, former secretary to me, former secretary to
                                              Governor Paterson, who's been helping us on the surge and flex and vaccination process as a
                                              good volunteer and as a good friend to the state. Chancellor Jim Malatras, please refer to him as
                                              Chancellor. Director of Operations, Kelly Cummings, who makes everything work, and run, and
                                              gets things done, Amen. Dr. Howard Zucker, Melissa DeRosa, secretary to the governor. Robert
                                              Mujica, budget director, and many other hats, MTA, CUNY and the best sense of humor in the
                                              place.

                                              Where we are, today is day 291. Here are the numbers for today. statewide positivity without
                                              micro-clusters, 5.8. With micro-clusters, 6.2. Micro-cluster positivity, 7. 160,000 tests. 95 deaths.
                                              They're in our thoughts and prayers. Statewide hospitalizations, 115. ICU, up 33, intubations, up
                                              21.

                                              Percent of population hospitalized. This is important and it's varied. Western New York, knock
                                              Formica, seems to have flattened and is reducing. They're .04. That is good news. We're been
                                              steadfast on the message there and I think people get it and people are understanding, and we
                                              want to get Western New York in good shape. The Bills are doing great. So that's good news.
                                              Southern Tier is doing well, Mid-Hudson's doing well, Finger Lakes is not doing well. That's been
                                              a problem for the past couple of weeks. Finger Lakes is now more of a problem than Buffalo.
                                              North Country, Mohawk Valley, Capital Region, Long Island, New York City is actually the lowest
                                              percent, second only to the North Country in the state. So that is interesting.

                                              Positivity rate, basically tells the same story. Finger Lakes, Finger Lakes, Finger Lakes, Finger
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 5 of 14
                                              Lakes. I spoke to a number of hospitals in the Finger Lakes area, Monroe, et cetera, but we need
                                              to really focus there. Western New York, again, we're seeing some progress. But Finger Lakes,
                                              Central New York we have to watch. Southern Tier, lowest positivity, then New York City. So
                                              that's interesting also. Within New York City, look at this variance. Manhattan, 2.7, Staten Island,
                                              5.3. Bronx, Queens, Brooklyn, all about the same.

                                              Staten Island higher than Brooklyn, Queens, Bronx. There's no reason for that. Staten Island is
                                              not as crowded. It's not as dense, doesn't have as much mass transit as some of the other
                                              boroughs. There's no reason for that. So we're continuing to focus on Staten Island.

                                              Where is New York overall? Compared to the rest of the nation, we are doing very, very well.
                                              We're still lower than anyone besides Maine, Hawaii, Vermont, which is extraordinary.
                                              Remember, this is an international phenomenon, it's a national phenomenon, that tide goes up.
                                              We're a boat on the tide. Somehow, we have resisted the surge of the tide and we're doing better
                                              than almost any state in the nation. God bless New Yorkers, I believe in New Yorkers, and that's
                                              what that is.

                                              You look at the headlines, New York is on a path towards full shutdown, New York headed for
                                              shutdown, shutdown coming after Christmas, prepare for shutdown. Is a closedown possible in
                                              January? Yes. Yes. First of all, anything is possible. Second of all, you look at these increases
                                              nationally, of course it is possible. You already see states, other states, closing down, big states
                                              closing down. Why are they closing down and we're not? Their numbers are higher than our
                                              numbers. That's the chart I just showed you. so the states with the higher numbers are already
                                              closing down. But there's a big but. And that's a big but. Big B-U-T. But, no one knows because it
                                              is up to us. What will happen in three weeks? What will happen in four weeks? You tell me what
                                              you're going to do over the next three weeks or four weeks and I'll tell you what's going to happen,
                                              right? We know there's been an increase over the past few weeks. But, that doesn't determine
                                              what happens going forward. I put on a pound a week for the past four weeks. Well, then in
                                              another month I'll weigh four pounds more. No, it depends on what you do. And that's where we
                                              are.

                                              There's a great quote. "Don't speculate about the future. Create the future." You know who said
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 6 of 14
                                              that? A.J. Parkinson, right. Don't speculate, maybe this, maybe this, maybe this, maybe that.
                                              Create the future. It is all in our control. New Yorkers can stop a shutdown, New Yorkers can save
                                              lives. It depends on what we do. And we just have to do it, and New Yorkers are good at doing it.
                                              Slow the spread, manage the hospitals, administer the vaccine. slow the spread, personal
                                              responsibility, small home gatherings, it's happening in your living room. Personal responsibility,
                                              "I'm going out, I'm just saying home and inviting friends over." Danger. Alert, Will Robinson. You
                                              have to be smart. Personal responsibility.

                                              Local governments, do your job and enforce the rules. Enforce the rules and get the information
                                              to the general public. We're starting a new series of PSA campaigns: celebrate the holidays
                                              smart. Be smart. Healthy holidays. You know they always say "happy and healthy holidays"?
                                              Focus on the healthy this year. Healthy holiday season.

                                              Hospital management. Doctor Zucker is sending a letter to all the hospitals. Hospitals have to shift
                                              to crisis management mode. Crisis hospital management is a different state of mind for hospitals.
                                              Hospitals run as individual hospitals or as systems. They don't really interact that much with each
                                              other. That culture has to change 180 degrees. What has to happen is a hospital system,
                                              meaning a hospital group that has more than one hospital - they have 7 hospitals, 10 hospitals, a
                                              big one is 30 hospitals - you have to operate as a system. One hospital is in an area where you
                                              know there's a high COVID rate, start to transfer to these other hospitals.

                                              "Well that's not how we work." Well that's how you have to work now. Also, form an agreement
                                              with a neighboring hospital system that if one system starts to run into capacity, you can
                                              cooperate with the neighboring hospital system to share the burden. What we call patient load
                                              balancing. Balance the load so you don't have one hospital getting overwhelmed which is what we
                                              saw in the past. We have one hospital overwhelmed and 5 blocks away we had a hospital with
                                              plenty of capacity. That can't happen again.

                                              Then you have some hospitals in the state that are just individual hospitals. They're not part of a
                                              system. They are the most problematic because they don't have a system to fall back on. In Dr.
                                              Zucker's letter, he says to them you must form an alliance with a system. If one hospital gets in to
                                              trouble and they don't have any other hospitals in their system they control, have a relationship

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 7 of 14
                                              with one of the other systems so you can go to them for capacity. Then, what they're looking at is
                                              the same math that we're looking at. They know what zip code they're in. Look at the increase in
                                              your zip code, factor it out and make sure you can manage that and make sure you can load
                                              balance.

                                              They need to watch the numbers and they need to be prepared. Greater New York Hospital
                                              Association, Ken Raske, is a real pro. He's going to be working to coordinate the downstate
                                              hospitals. Find the individual hospital's partners and make sure the systems cooperate. HANYS,
                                              Pat Grouse, likewise, is an experienced professional. She's going to be coordinating with the
                                              upstate hospitals. They're going to be working with Dr. Zucker. Northwell Health is the largest
                                              hospital system in the State of New York, Michael Dowling, a former health commissioner. He
                                              understands it from both sides and he's going to be providing technical assistance statewide. We
                                              appreciate that.

                                              Also, I want hospital managers to know this is serious. It's one thing to run a hospital on a sunny
                                              day. It's another thing to run a hospital in the middle of a pandemic. We went through the spring.
                                              This is not a case of first impression. We learned lessons from the spring. I understand it's a
                                              culture change. I understand the bureaucracy doesn't want to do it. I also understand they have to
                                              do it. If they are competent hospital administrators, they will do it.

                                              Vaccines, which is the third piece, we have started phase one of the vaccinations in New York. I
                                              believe we did the first vaccination in the United States out at Northwell, nurse Sandra Lindsay.
                                              This woman is a champion. I don't know her except her face did not flinch when she took that
                                              needle and I respect that. I remember when I had to take the COVID test on TV. It is very hard to
                                              have someone poke you, probe you and show absolutely no emotion on your face. Good for her.

                                              What's happening now is, as the vaccinations go up, COVID will come down. It's a foot race and
                                              it's a foot race over a 6-to-9-month period. We have to get the vaccination out as soon as we can.
                                              That will start to bring the COVID rate down, but it's just a question of logistics and supply and
                                              making it happen. Making it happen is hard. The priorities are we have to have a public education
                                              campaign because, as I've said before, we have to hit 75 to 85 percent of the population has to
                                              take the vaccine to hit what they call herd immunity. Right now, we have 50 percent of the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 8 of 14
                                              population who says they won't take it. You cannot get to 75 percent without the number 50 so we
                                              need a real public education campaign. We have to make sure it's fair. We have to reach out to
                                              the communities who have paid the highest price: the Black community, Latino community, poor
                                              community. We have to expedite the distribution and administration and that is just 9,000
                                              logistical pieces that have to work. That's trains, planes, automobiles - everything working. It's the
                                              most ambitious governmental operation that has been undertaken, period. We have been
                                              planning for it and now we're implementing.

                                              We so far received 77,000 doses yesterday. Total we've received 87,000 doses. That's about
                                              170,000 doses that we were speaking about from Pfizer. We expect an additional 80,000 in the
                                              next few days. That will go for residents at nursing homes and that's part of that 170. Pending
                                              approval, we could get another 346,000 doses from Moderna. What happens is the State gets the
                                              vaccine. The State then distributes it proportionately to regions. Don't double count numbers.
                                              When you listen to a lot of broadcast or read the stories, Buffalo got 57,000 vaccines, New York
                                              State has 87,000 vaccines, New York City has 42,000 vaccines - no. The only number that we
                                              have is the number that the State has. We then distribute that to Buffalo, New York City, North
                                              Country, etcetera. So it's a little misleading as to how many vaccines we have. We have the 170
                                              from Pfizer and then we're hoping for an additional shipment from Moderna. Those are all
                                              allocations of the 170. And this is all in Phase 1, which is vaccinating priority health care workers,
                                              etcetera.

                                              We would then move to Phase 2. Phase 2 are essential workers and priority general public.
                                              What's priority general public - general public who have underlying health conditions, etcetera.
                                              How are we going to do that? Good question. Glad I asked it. We're setting up regional
                                              vaccination hubs. They're going to be led by local hospital systems. Why? Because this is a
                                              medical operation, not a political operation. If you remember with the COVID testing there was a
                                              lot of back and forth, who got it first, and was there favoritism, etcetera. Medical professionals are
                                              going to administer Phase 2 by State guidelines, but it's going to be done by medical
                                              professionals. The State has done guidelines for Phase 2, those regional hubs we called them,
                                              will create a regional plan for that region for Phase 2. Again, it will be done pursuant to State
                                              guidelines and then sent back to the State. The State approves or disapproves that regional plan.

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                           Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 9 of 14
                                              We have designated the vaccination hub coordinators. So Finger Lakes, UofR is going to manage
                                              the vaccination starting with Phase 2. Catholic Health System, Western New York, United Health
                                              Services, SUNY Upstate, Westchester Medical, Greater New York Hospital Association in New
                                              York City. They will be administering the vaccination. Northwell on Long Island.

                                              It's a medical procedure. It will be handled by medical professionals. There will be no political
                                              favoritism, etcetera. These hub coordinators were all coordinate with the local stakeholders. They
                                              will work with the city government, they will work with the county government, they will work with
                                              the community-based health organizations. They'll work with a community-based organizations to
                                              outreach to communities that are hard to reach. But to come up with a plan that meets the needs
                                              of that region, you're dealing with the North Country, that's different than when you're dealing with
                                              New York City. So the regionalization makes sense and they will have a plan that's tailored to
                                              their area. Again, the State will then approve the plan, the State will provide the logistics, the
                                              support that they need to actually get it done, get it done quickly. They're going to put in their
                                              plans the first week of January. The Department of Health will go through them. We want to be in
                                              place and ready as soon as we get the Phase 2 allocation.

                                              When do we get that Phase 2 allocation? Right now we're talking about probably late January for
                                              Phase 2. The dates can to change with the federal government. It's not a criticism. I know they
                                              are trying to move a lot of pieces and big pieces very quickly but the one piece we need to start
                                              the chain is we need a delivery of the vaccines. On the current schedule we think we get to Phase
                                              2 late January.

                                              Our goal - best vaccine program in the United States of America. Why is that such an ambitious
                                              goal? Because we're New Yorkers and we always set the bar high on ourselves. We want to be
                                              the first COVID-free state. This state paid more than its fair share for COVID and what we went
                                              through in the spring and I want to make sure that we're doing everything we can to be the first
                                              state to kill this beast.

                                              So people have questions, when can I get a vaccine, how much will it cost, what comes next? We
                                              have a website you can go to that has all the information, vaccinate New York, it's a one stop for
                                              all information. That logo, New York tough, that is supposed to be a bandage that would go over a
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                          Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 10 of 14
                                              vaccine. See that bandage? That is what that is supposed to be. I don't think anyone would get
                                              that but that's what it is. There it is, the bandage again.

                                              But here is a very important point - in New York State no person will have to pay a penny for
                                              vaccination. No person will pay a penny for vaccination. We want people to get vaccinated. It
                                              shouldn't be about wealth. No one will pay a penny and the New York state Department of
                                              Financial Services is putting out a directive today saying. The insurers must cover any cost of
                                              vaccination. We're getting the vaccine from the federal government but theoretically an insurer
                                              could say, "yeah but I had to pay the nurse, I to pay this one." State Department of Financial
                                              Services are saying the insurers have to pay that cost themselves.

                                              So, there's light at the end of the tunnel but it's a long tunnel. We have to hit 75 to 85 percent.
                                              Don't relax until that happens. You have to follow the same rules and by the way that means all
                                              through the Holidays and that's the problem.

                                              Another topic: state finances. Newspapers today suggested Congress suggests no state and local
                                              funding. This is a major problem. It's also a major disgrace. We have been talking about this for
                                              months, since before the election. And then after the election people were supposed to put their
                                              politics aside and actually do their job. Apparently, that hasn't happened. This is a purely partisan
                                              debate. Again, I'm Chairman of the National Governors Association. I talk to governors on both
                                              sides of the aisle. Many Republican governors received a lot of funding early on from the CARES
                                              act. As a matter of fact, they received so much funding that they need flexibility to be able to
                                              spend their money. The Democratic states that were hardest hit have run out of that money and
                                              need additional funding, like New York, like Michigan, like California, like Illinois.

                                              Some people in Washington say, "well bankrupt the states." Bankrupt the states? If you bankrupt
                                              states, you bankrupt the nation. You really want to bankrupt New York? What would that do to the
                                              nation's economy, bankrupting New York? And you want to bankrupt New York now, in the middle
                                              of this pandemic, when the numbers are spiking, when we're just about to start this ambitious
                                              vaccination program, where I need hospitals and nurses and National Guard to do this
                                              unprecedented operation? Now is when you want to bankrupt New York? It is madness.
                                              Madness. Hyper-political, parochialism madness. You know how important New York is to the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                          Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 11 of 14
                                              overall economy. You know how important California is to the overall economy. Chicago, Illinois-
                                              how do you just say, let these states go bankrupt? How do you expect me to administer the
                                              vaccine? And you know that unless we crush this virus everywhere, we don't crush this virus
                                              anywhere. Virus is a national pandemic. Infected people from one state are going to the other
                                              state, that's the problem.

                                              I've been fighting this fight for months. I believe President Biden will correct the situation. He has
                                              said it publicly/privately, he gets it. The problem is, he has to get into office, so you're talking
                                              about February or March of next year. The question is what do we do to get from now till next
                                              February and March. We can't lose essential workers in the central organizations, especially with
                                              what we're doing now. So, the state is going to advance $1.5 billion to organizations that need
                                              cash flow between now and next February/March when we expect the federal government will tell
                                              us that they're going to be helpful and what that amount of funding is, but we understand we have
                                              to get from here to there, and we need them to function. So, we'll have up to $1.5 billion that we
                                              will advance until that point.

                                              Some people are talking about doing a tax increase. Look, at this rate, we're going to need tax
                                              increases. The question is how much of a tax increase? And to determine how much of a tax
                                              increase, you have to do that in the budget, because a tax increase is only one mechanism to
                                              close the hole. You have a $15 billion hole in the budget. We need $15 billion. "Well we can do
                                              some in taxes." Okay. How much? And how do we fill the rest of the hole which is going to be in
                                              cuts? You have a $15 billion hole. You want to do $5 billion in taxes? Alright, then we need to cut
                                              $10 billion. Where do we cut that $10 billion and who do we cut on that $10 billion? You want to
                                              raise taxes, fine, from who and where do they go? You want to do cuts for the rest, fine, from
                                              where? Education, housing, health care? And are there other ways to get revenue? How about
                                              marijuana? How about sports betting? Marijuana we were supposed to have done for the past two
                                              years anyway and would raise revenue.

                                              So, if the legislature wants to do the budget now, we can do that, but we have to do a budget not
                                              just a tax increase, because you can't do a tax increase in abstract. You have to do a tax increase
                                              relative to the budget. We could do a whole budget now, but then we're going to close a $15
                                              billion gap now, and it is going to be devastating to people, because you would have to do
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                          Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 12 of 14
                                              massive cuts and massive tax increases without the federal aid. But those are the choices: you do
                                              the budget now with no federal aid and you solve for a $15 billion hole. That would lay-off
                                              thousands of workers, the tax increase would be extraordinarily high. Also, doing the tax increase
                                              now gets you no additional funds than doing it in the beginning of next year. Legally, that is not
                                              correct. We've done tax increases in 2009, and had them retroactive, and they've been upheld.
                                              Or, we wait until next February-March, we do a budget when we know what the federal funds will
                                              be, and then we do the tax increases and the cuts to actually balance. Those are the two choices,
                                              we can do it either way.

                                              I favor waiting until next year, because if we close the $15 billion hold this December, I can tell
                                              you the cuts to education are going to cause school districts to lay off teachers all across the
                                              board. I can tell you hospitals are going to have to lay off workers. I can tell you government is
                                              going to have to lay off workers. Just when we're doing vaccines, just when we're fighting the
                                              pandemic, and then Joe Biden takes office and comes up with a federal aid package to the states,
                                              then what do we do? Call back the school and say, "Oh by the way, now I can give you funding."
                                              And the school's going to say, "I just fired 500 teachers, how do I get them back?"

                                              So, that's where we are on that.

                                              But, a bridge to here and there, is the state advancing $1.5 billion until we know where we are on
                                              the other side. If Joe Biden, as President, doesn't provide state and local funding, or can't get it
                                              passed, we're going to have to close that $15 billion on our own. If we have to close the $15
                                              billion on our own, it is going to be devastating. You're not talking about the tax increase they're
                                              talking about. You're talking about multiples of that tax increase.

                                              You're talking cuts in almost every service. This would be the highest deficit in the history of the
                                              state of New York. And this is no time to be savaging essential services.

                                              Look, this is all hard. This is all hard. And I know hard. The times test us. It creates pressure.
                                              Pressure finds the crack in the stone, little crack. You put it under pressure. And then the
                                              pressure explodes the crack. The weak crumble.

                                              But pressure also forges diamonds. And New Yorkers are diamonds, a necklace of diamonds,
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                          Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 13 of 14
                                              different shapes, different sizes, different colors. But a necklace of 19 million diamonds, and that's
                                              why we're New York tough, and smart, and united, and disciplined, and all the rest.

                                              By the way, as if we think we didn't have enough on our plate, big storm a'comin. Nor'easter
                                              comin'.

                                              Primarily downstate, which has the warning. A watch upstate. State of emergency we may
                                              declare at 6pm in those counties, in the Hudson Valley, because they are supposed to be the
                                              areas that are very hard hit, this is a weather projection, very specific, it's like purple haze, Jimi
                                              Hendrix. Also pointing to two very specific areas with very high snowfall, 18-24, that's the dark
                                              purple. What is that, Ulster and Sullivan, Monticello. Very specific that those areas are going to
                                              have the highest snowfall.

                                              I once said that the weather forecasters were incorrect the next day, and I got savaged by the
                                              weather forecasters from across the nation, for saying that their forecast was incorrect. So I am
                                              going to learn a little bit and not do that, but that is a very specific forecast, so we'll wait to see
                                              how that turns out.

                                              But it's a statewide situation, which makes it difficult for us. Normally when it's a region we can
                                              just deploy. This is going to be statewide, so we're going to have to be all across the state. We
                                              have been gearing up a large numbers of everything. Plus, I will be out there with my shovel, and
                                              I can shovel vast quantities of snow, and rob and Rob Mujica is going to join me, and Doctor
                                              Howard Zucker, so if I fall over from a heart attack from shoveling the snow doctors Zucker will be
                                              right there, which I appreciate.




                                              Contact the Governor's Press Office
                                               Contact us by phone:                                                       Contact us by email:

                                                   Albany: (518) 474 - 8418                                                    Press.Office@exec.ny.gov
                                                   New York City: (212) 681 - 4640

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
Video, Audio, Photos & Rush Transcript: Governor Cuomo Updates New Yorkers on State's Progress During COVID-19 Pandemic | Governor Andrew M. Cuomo
                                                          Case 1:21-cv-00165-DLC Document 29-18 Filed 02/23/21 Page 14 of 14




                  Governor Andrew M. Cuomo

                  About                            Accessibility                    Contact                          Disclaimer                         Executive Orders   Freedom of
                                                                                                                                                                           Information Law
                                                                                                                                                                           (FOIL)


                  Judicial                         Language                         Legislation                      Pressroom                          Privacy Policy     Schedule
                  Screening                        Access


                  Site Map




                                                                                                           CONNECT WITH US


                   FACEBOOK                        TWITTER                         YOUTUBE                         FLICKR                            INSTAGRAM         RSS FEED




                                                     Agencies                           App Directory                      Counties                          Events               Programs

                                                     Services




https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-9[1/5/2021 11:15:36 AM]
